Title: Notes on a Cabinet Meeting, 8 July 1805
From: Jefferson, Thomas
To: 


                  
                  1805. July 8. Present the 4. Secretaries. privateers are now blockading Charleston, the capes of Chesapeake & Dealaware and capturing vessels without the smallest pretext, merely because they are rich. it is determd by unanimous consent (except mr Gallatin, who dessents) that the vessels being some without commns, some with insfft commns & some doing what their commns do not warrt all of which is within the definition of piracy, & the act of Congr. authorising us to keep 6. frigates in commn in time of peace with ⅔ their ordinary compliment, & having authorised the buildg, equippg. &c 2. brigs without confining them to specific objects, we are authorised from this force to take what may be necessary to suppress these pyracies, & accdly. that the Adams and the brig Hornet building at Baltimore, shall be got ready & sent out, & confined entirely to the suppression of these piracies on our Atlantic coast, choosing present officers and giving cautious instructions. there are funds sufficient & regularly appropriated to the fitting out, but for manning the proper funds are already exhausted. consequently we must borrow from other funds, and state the matter to Congress. our general opinion is that as soundings on our coast cease at the beginning of the gulph stream, we ought to endeavor to assume all the waters within the gulph stream as our waters as far as to exclude privateers from hovering within them.
               